Filed 2/2/16 In re Raymond S. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re RAYMOND S., a Person Coming                                    B267738
Under the Juvenile Court Law.

THE PEOPLE,                                                          (Los Angeles County
                                                                     Super. Ct. No. VJ21009)
         Plaintiff and Respondent,

         v.

RAYMOND S.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County. Philip K.
Mautino, Judge. Affirmed.


         Steven A. Torres, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                ___________________________________
       Raymond S. appeals the denial of his petition for recall of sentence under
Proposition 47, the Safe Neighborhoods and Schools Act. While a juvenile, Raymond
was declared a ward of the court for the crime of robbery in 2000. He filed a petition for
resentencing under Proposition 47 on May 12, 2015. His appellate attorney filed a brief
pursuant to People v. Wende (1979) 25 Cal.3d 436, on December 4, 2015, requesting we
independently review the entire record on appeal for arguable issues. We have done so
and are satisfied Raymond’s attorney has fulfilled his duty, and no arguable issues exist.
(Ibid.; People v. Kelly (2006) 40 Cal.4th 106.)
       Proposition 47 reclassified certain drug and theft offenses, which had previously
been felonies or “wobblers,” as misdemeanors. (In re J.L. (2015) 242 Cal.App.4th 1108,
1112.) Robbery is a serious and violent felony not subject to recall of sentence under
Proposition 47. (§§ 211, 667.5, subd. (c)(9), 1170.18, 1192.7, subd. (c)(19); People v.
Lynn (2015) 242 Cal.App.4th 594, 599.)
                                     DISPOSITION
       The challenged order is affirmed.




                                                        BIGELOW, P. J.
We concur:




              RUBIN, J.




              FLIER, J.




                                             2